In a summary proceeding the appeal is from an order directing appellants Pomeranee & Snitow, attorneys, to turn over to the applicant, respondent Edith M. Stuberfield, the sum of $15,000. Order reversed on the law, with $10 costs and disbursements, and application denied, with $10 costs. The money in question had been placed with, and has been held by, appellants Pomerance & Snitow in escrow pursuant to provisions of a separation agreement made between appellant William F. Stuberfield and respondent Edith M. Stuberfield. According to further provisions of said agreement the said money was to be made available to respondent Stuberfield in the event of certain occurrences and upon her compliance with certain conditions. Appellant Stuberfield contends that the occurrences in question did not take place and that respondent Stuberfield has not complied with the conditions in question. Appellants Pomerance & Snitow did not represent respondent Stuberfield in the transaction; they represented appellant Stuberfield therein as his attorneys. They no longer even represent him. Since there never was an attorney and client relationship between appellants Pomeranee & Snitow and respondent Stuberfield, the court was without jurisdiction to direct that the money be turned over to her in a summary proceeding. (Matter of Langslow, 167 N. Y. 314; Schell v. Mayor of City of N. Y., 128 N. Y. 67; Matter of Bailey V. Rutherford, 242 N. Y. 220; Matter of Niagara, Lockport & Ontario Power Co., 203 N. Y. 493; Matter of Long, 287 N. Y. 449; Matter of Kaplan [Rosenberg], 226 App. Div. 176.) Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.